Detailed Action 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-2, 6-10 and 14-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, although the prior art of record teaches an anti-tremble mechanism comprising: a carrier; a support element movably mounted on the carrier; and a driving element configured for driving the support element to move relative to the carrier,
The prior art fails to teach or fairly suggest alone or in combination the following: 
“wherein a plurality of lead grooves are defined between the four first vertexes and the plurality of protrusions, the plurality of lead grooves carry a plurality of conductive circuits, part of the plurality of conductive circuits are electrically coupled to the plurality of positive pads and the plurality of the shape memory alloy wires, another part of the plurality of conductive circuits are electrically coupled to the negative pad and the conductive wire”.
The reasons for allowance are also set forth in the Applicant’s Remarks (Page 12, Par. 1) submitted June 28th, 2022. 
Regarding claim 9, although the prior art of record teaches a lens module comprising an anti-tremble mechanism, the anti-tremble mechanism comprising: a carrier; a support element movably mounted on the carrier; and a driving element configured for driving the support element to move relative to the carrier, 
The prior art fails to teach or fairly suggest alone or in combination the following: 
“wherein a plurality of lead grooves are defined between the four first vertexes and the plurality of protrusions, the plurality of lead grooves carry a plurality of conductive circuits, part of the plurality of conductive circuits are electrically coupled to the plurality of positive pads and the plurality of the shape memory alloy wires, another part of the plurality of conductive circuits are electrically coupled to the negative pad and the conductive wire”.
The reasons for allowance are also set forth in the Applicant’s Remarks (Page 12, Par. 1) submitted June 28th, 2022. 
Regarding claim 17, although the prior art of record teaches an electronic device comprising a lens module, the lens module comprising an anti-tremble mechanism, the anti-tremble mechanism comprising: a carrier; a support element movably mounted on the carrier; and a driving element configured for driving the support element to move relative to the carrier, 
The prior art fails to teach or fairly suggest alone or in combination the following: 
“wherein a plurality of lead grooves are defined between the four first vertexes and the plurality of protrusions, the plurality of lead grooves carry a plurality of conductive circuits, part of the plurality of conductive circuits are electrically coupled to the plurality of positive pads and the plurality of the shape memory alloy wires, another part of the plurality of conductive circuits are electrically coupled to the negative pad and the conductive wire”.
The reasons for allowance are also set forth in the Applicant’s Remarks (Page 12, Par. 1) submitted June 28th, 2022. 
Claims 2, 6-8, 10, and 14-16, and 18 are allowed for their dependency. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW Y LEE whose telephone number is (571) 272-3526. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.Y.L./Examiner, Art Unit 2872                                                                                                                                                                                                        8 July 2022

/DARRYL J COLLINS/Primary Examiner, Art Unit 2872